Citation Nr: 1749220	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability (postoperative open reduction internal fixation of right ankle fracture).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

At the August 2017 Board hearing, the Veteran asked to have the record held open for 60 days in order to obtain a completed disability benefits questionnaire (DBQ) for his right ankle from his physician.  However, in a telephone call with his representative later that month, the Veteran indicated that he was unable to get his VA doctor to complete the DBQ, and thus, he requested a VA examination for his right ankle disability.  Because the Veteran testified that his right ankle disability has been worsening, the Board finds that he should be afforded a VA examination to determine its severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

While the last VA examination in July 2009 did not mention flare-ups, the new examination may require additional information regarding flare-ups of the right ankle disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Furthermore, the right ankle should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Regard the TDIU issue, such issue is inextricably intertwined with the right ankle issue and must also be remanded for additional development.  The Board notes that, in a January 2015 rating decision, the RO denied entitlement to a TDIU.  However, the Board finds that the record raises a claim for a TDIU as part and parcel of the increased rating claim involving the right ankle disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Thus, the Board has jurisdiction over the issue.

Moreover, since the Board hearing, in a September 2017 rating decision, service connection was granted for schizoaffective disorder with a 70 percent rating, effective August 15, 2017.

Additionally, an August 2017 report of general information indicates that the Veteran may be receiving benefits from the Social Security Administration (SSA).  However, SSA records do not appear to be currently associated with the claims file.  Because SSA records could be relevant to the Veteran's claims concerning the instant appeal, complete SSA records should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ongoing VA medical records should be requested if they exist.

As a final matter, given that the last VA Form 21-22 was completed many years ago, the Veteran and his representative will have the opportunity to submit a current VA Form 21-22 while on remand.  The form was recently included in an October 2017 letter explaining the matter.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

3.  Schedule the Veteran for a VA examination to assess the severity of the service-connected right ankle disability.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right ankle and the opposite left ankle joint.

The examiner is asked to list any symptoms and functional impact that the Veteran experiences during any flare-ups of his right ankle disability and consider these reports when assessing his function during any such flare-up.

If this information or an estimate cannot be provided, then the examiner should explain why.

4.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

